IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                December 7, 2011 Session

            STATE OF TENNESSEE v. JAMES ALLEN POLLARD

            Direct Appeal from the Criminal Court for Davidson County
                    No. 2006-D-2820     Monte Watkins, Judge



              No. M2011-00332-CCA-R3-CD - Filed September 17, 2012


Defendant, James Allen Pollard, was indicted by the Davidson County Grand Jury for first
degree murder, felony murder, and especially aggravated robbery. Following a jury trial,
Defendant was convicted as charged. The trial court merged Defendants’ murder
convictions and sentenced him to life in prison for first degree murder and to 18 years to be
served at 100 percent for his especially aggravated robbery conviction, which was ordered
to be served consecutively to his life sentence. Defendant appeals his convictions and
asserts the following: 1) that the State violated the requirements of Brady v. Maryland, 373
U.S. 83, 83 S. Ct. 1194 (1963), when it failed to disclose evidence regarding State’s witness
Anthony Bowers; 2) the trial court erred by refusing to grant Defendant a continuance to
investigate Anthony Bowers; 3) the trial court erred by denying Defendant’s motion to
suppress his statement to police; 4) the trial court erred by allowing Detective Windsor to
testify regarding his opinion about whether Defendant acted in self-defense; 5) the trial court
committed plain error by allowing an officer to testify regarding blood spatter; 6) the alleged
errors constitute cumulative error requiring a reversal of Defendants’ convictions; and 7) the
trial court erred by ordering Defendant’s sentences to run consecutively. After a careful
review of the entire record, we affirm Defendant’s convictions and the lengths of his
individual sentences; however, we reverse the trial court’s order of consecutive sentencing
and remand for a new sentencing hearing in order for the trial court to state on the record the
facts which support consecutive sentencing. See State v. Wilkerson, 905 S.W.2d 933, 938
(Tenn. 1995).

                Tenn. R. App. P. 3 Appeal as of Right; Judgments
     of the Criminal Court Affirmed in Part, Reversed in Part, and Remanded

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and D. KELLY THOMAS, JR., JJ., joined.
Richard L. Tennant, Nashville, Tennessee, (on appeal); and Edward J. Gross, Nashville,
Tennessee, (at trial), for the appellant, James Allen Pollard.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel West Harmon, Assistant
Attorney General; Victor S. (Torry) Johnson, III, District Attorney General; Debbie Housel,
Assistant District Attorney General; and Leticia Alexander, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                        OPINION

Suppression hearing

       Detective Jeff Wiser, of the Metropolitan Nashville Police Department, testified that
he responded to the victim’s apartment, where the victim had been found dead from gunshot
wounds. In working with Detective Michael Windsor, also of the Metro Nashville Police
Department, to develop a suspect for the shooting, Detective Wiser subpoenaed the victim’s
phone records, which showed calls to Lakesha Hooten around the time of the victim’s death.
The detectives interviewed Ms. Hooten. Ms. Hooten initially denied any knowledge of the
murder and robbery but later gave detectives the names of two men she claimed were the
shooters. The detectives learned that information was false, and Ms. Hooten “finally broke
down and told [them] that it was her boyfriend [Defendant] who had committed the murder.”
Defendant voluntarily agreed to speak to detectives. Detective Wiser read Defendant his
Miranda rights, and Defendant signed a waiver of his rights. Defendant then admitted to
shooting the victim and taking a PlayStation video game system from the victim’s apartment.
Detectives subsequently arrested Defendant.

Trial

       The victim’s mother, Marilyn Branhan, testified that she last saw her son on March
22, 2006, when he visited her home on his lunch break from work. He had plans to come
back to her house that night to sign documents for his upcoming house purchase, but he did
not show up. Ms. Branham was unable to contact the victim the following day. On March
24, 2006, she drove to the victim’s apartment and waited beside his car until it was time for
the victim to leave for work, but the victim never came out of his apartment. Ms. Branham
then asked the apartment manager to go inside to check on him, while Ms. Branham drove
to her home and called the police. Shortly thereafter, the apartment manager called Ms.
Branham and asked her to return to the apartment and told her that she had found the victim.

       Officer Michael Clark was the first officer to respond to the shooting at the victim’s
residence on March 24, 2006. Officer Clark discovered the victim’s body lying in the floor

                                            -2-
of the living room inside the victim’s apartment. The victim had been shot. Officer Clark
testified that it did not appear that the victim’s apartment had been forcibly entered. He
noticed electronic equipment that appeared to have been pulled out away from the TV stand,
but there were no other signs of a struggle.

        Detective Wiser also responded to the victim’s residence on North 8th Street. He
testified that the victim was lying on his back in the living room, and he had two gunshot
wounds to his head. The victim’s apartment did not appear to be ransacked, but Detective
Wiser noticed that it appeared as if something had been removed from the TV stand.

        Several months into the investigation, the detectives developed Defendant as a
suspect in the shooting. Detective Wiser interviewed Defendant about the incident.
Initially, Defendant “vehemently denied taking anything” from the victim’s apartment.
Defendant later admitted that he took a gun and a PlayStation.

        Officer William Kirby testified that he was called to the crime scene in order to assist
with searching for and processing evidence. Officer Kirby testified that he had worked for
the Metropolitan Police Department for approximately 13 years and that he had processed
“at least” one thousand crime scenes. Officer Kirby took several photographs of the crime
scene. He testified that there was blood “directly behind the victim’s head against the wall
and pooled beneath [the victim’s] right cheek.” He testified that there was no blood on the
front of the victim’s shirt. There were two pools of blood on the carpet beside the victim’s
head, and there was no other blood found anywhere else in the apartment. Officer Kirby
observed “a bit of blood spatter” on the wall that was eight to ten inches away from the
victim’s head. Officer Kirby testified that small blood droplets, indicative of high velocity
impact, were up the wall as high as six to eight inches above the carpet. Without objection
by Defendant, Officer Kirby testified that, based on the direction and location of the blood
spatter, his opinion was that the victim was lying on the ground at the time he was shot.

        Officer Kirby testified that there was a note found on the victim’s car, which was
parked on the street in front of the victim’s apartment. The note read, “Urgent, call me as
soon as you get this message, Momma.” He testified that, other than an overturned beer
bottle and electronics pulled off of the TV stand, nothing in the victim’s apartment appeared
to be askew. Officer Kirby testified that the murder did not appear to be drug-related
because he did not find anything in the victim’s apartment that was indicative of the victim
having sold drugs.

       Reshena Barnes was dating the victim at the time of his death. She met the victim
while they were students at Tennessee State University. She lived with the victim from
February 17, 2006, to March 17, 2006. She moved out in order to avoid any confrontation

                                              -3-
between her ex-boyfriend, Joseph Stewart, and the victim. She had an order of protection
granted against Mr. Stewart because he had previously threatened her. Ms. Barnes testified
that the victim worked at Autozone and that he was excited about buying his first house.
Ms. Barnes testified that she never knew the victim to sell marijuana. The victim owned a
gun that he kept in his bedroom closet.

        Detective Windsor testified that the door to the victim’s apartment was locked, and
there was no sign of forced entry. Detective Windsor obtained the victim’s phone records
and determined that Lakesha Hooten had been one of the last people to call the victim prior
to his death. Detective Windsor interviewed Ms. Hooten. Detective Windsor investigated
the information provided by Ms. Hooten and concluded that “she was possibly being
deceptive” because he was unable to verify that information. Detective Windsor testified
that the gun owned by the victim was a 9 millimeter semi-automatic, which would have
ejected a cartridge casing if it were fired, and investigators did not find any fired cartridge
casings at the crime scene. Investigators also did not find any projectile strikes, or holes
caused by the firing of a gun, inside the apartment. Investigators found an empty gun holster
in the victim’s bedroom.

        Detective Windsor interviewed Defendant about the shooting. Detective Windsor
testified that Defendant voluntarily met with him and that during the interview, Defendant
signed a Miranda waiver form. Detective Windsor testified, over Defendant’s objection,
that he did not believe Defendant killed the victim in self-defense because he “did not feel
that the injuries sustained by the victim lined up with [Defendant’s] account of the
shooting.” Detective Windsor further explained that Defendant had stated that the victim,
while lying on the floor, raised his arm and pointed a gun at Defendant, and Detective
Windsor did not believe that Defendant would have moved “closer to the victim, closer to
being in danger” to shoot the victim a second time. Defendant also demonstrated to
Detective Windsor the distance from which Defendant shot the victim the second time, but
Detective Windsor believed that the evidence showed that Defendant “was a lot closer [to
the victim].”

        Anthony Bowers, Defendant’s cell mate, testified that Defendant told him that
Defendant’s girlfriend “Keisha” set the victim up to be robbed by Defendant. Mr. Bowers
testified that Defendant told him that Keisha drove Defendant to the victim’s house in order
to “rob him for some marijuana,” and that once inside the victim’s apartment, the victim
“looked like he was getting kind of suspicious” because he asked Defendant for money, but
Defendant did not have money to purchase the marijuana. Defendant then pulled out a gun
and he and the victim “started tussling, and in the middle of the tussle [Defendant] shot [the
victim] in the head.” Defendant told Mr. Bowers that he thought the victim was trying to
get a gun. After he shot the victim, Defendant searched the victim’s apartment for valuables

                                             -4-
and took a cell phone, a pistol, and some marijuana, and “before he left [Defendant] shot
[the victim] again because [Defendant] said [the victim] was still – he was still alive and he
didn’t want him to be able to identify him.” Mr. Bowers testified that Defendant told him
that he shot the victim in the head twice. He testified that Defendant had stated that he shot
the victim with a .38 caliber revolver and that Defendant “several times [ ] would always
comment that that was the gun you use if you were going to murder someone . . . [b]ecause
it didn’t leave any shells.”

        Defendant told Mr. Bowers that he had been arrested after detectives questioned
Defendant’s girlfriend about phone calls she made. Mr. Bowers testified that Defendant told
his girlfriend to tell detectives that someone else had taken her phone and that she had taken
“some guys” over to the victim’s house and they robbed him. Detectives tried to verify that
information and discovered it to be false. Then detectives “broke [Defendant’s girlfriend]
down and she wound up telling the truth, that [Defendant] was the one that had done it.”
Defendant did not tell Mr. Bowers that he took the victim’s PlayStation.

        Mr. Bowers testified that he was not offered anything by the prosecution in exchange
for his testimony. About coming forward with this information, Mr. Bowers testified:

        [A]t first I had a hard time coming forward because me and [Defendant] we
        become [sic] friends, but I constantly reflect back on the time when I was
        out dealing drugs and realized that the same thing could have easily
        happened to me. And if my family had to go through that, I would wish
        that someone would have the courage to step up and give any information
        that they have.

      Mr. Bowers was incarcerated in federal prison having been convicted of “drug
conspiracy.” Mr. Bowers had previously been convicted for “drugs and reckless
endangerment.” On cross-examination, Mr. Bowers testified that he did not recall
Defendant making any statements to him about the victim having a gun, but he “believe[d]
they were wrestling.” Mr. Bowers testified “[Defendant] was tussling with [the victim] and
[Defendant] shot [the victim].”

        Medical examiner Thomas Deering performed the victim’s autopsy. Dr. Deering
testified that the victim sustained two gunshot wounds to the head. The victim was shot in
his chin, and Dr. Deering testified that the stippling pattern around that wound indicated that
the shot was fired from between six inches to two feet away. Dr. Deering testified that the
shot to the victim’s chin caused significant bleeding and that the victim swallowed and
aspirated “a moderate amount of blood” from that wound, indicating that the victim was still
living after the shot. The victim was also shot in his left temple, which was the fatal shot,

                                             -5-
and the soot and stippling around that wound indicated that the shot was fired from within
six inches of the victim’s head. The bullet that entered the victim’s temple traveled a
straight path “for the most part” from the victim’s left to right and fractured the victim’s
skull and brain. Dr. Deering recovered both bullet jackets and some bullet fragments. Dr.
Deering testified that the toxicology report revealed that the victim’s blood alcohol level was
.04 percent and that he had a “very small amount” of Carboxy-THC, a byproduct of
marijuana, in his system.

       On behalf of Defendant, Earl Campbell testified that he was a former Metro Nashville
Council Member and worked at the Davidson County Clerk’s Office. He knew Defendant
“when he was a young boy” and Defendant had helped his father clean at the Madison
Church of Christ. Mr. Campbell testified that Defendant was “a good kid” and that he
worked hard. Mr. Campbell testified that “back then [Defendant] seemed to be very
honest.”

        Defendant’s father, James Pollard, Sr., testified that Defendant had been working for
him at his cleaning service company full-time for four years. Defendant had lived with Mr.
Pollard, and Mr. Pollard testified that Defendant had “a couple of PlayStations.” On cross-
examination, Mr. Pollard testified that he knew about Defendant’s charges, and Defendant
“didn’t show [him] no remorse about nothing.” Defendant’s mother, Cherrion Pointer,
testified that Defendant had lived with her until he was 18, 19, or 20 years old, when he
began living with his father. She testified that Defendant was a reliable person and
Defendant had just received a graduation certificate from Cornerstone Christian Academy.

Sentencing hearing

       At the sentencing hearing, a presentence report was entered into evidence. The
victim’s mother, Marilyn Branham, and brother, James Branham, testified that the victim’s
murder had greatly affected their family and had caused a substantial amount of grief.
Defendant did not testify or present any other proof at the sentencing hearing.

Motion for new trial

       At the hearing on Defendant’s motion for new trial, the Assistant District Attorney
General Deborah Housel, who prosecuted Defendant’s case, testified that on January 5,
2007, in response to a discovery request from Defendant, she reported that there was no
exculpatory evidence known to the prosecution at that time. In a letter dated January 29,
2009, General Housel notified defense counsel of four additional witnesses, including
“Anthony Bowers (federal inmate),” which the State intended to call at trial. She also
prepared and filed a writ of habeas corpus ad testificandum in order to have Mr. Bowers

                                             -6-
transported to Defendant’s trial scheduled for February 9, 2009, and she faxed a copy to
defense counsel.

        General Housel testified that she called defense counsel on February 2, 2009, and
“had a long and lengthy discussion.” She told defense counsel that Mr. Bowers’ attorney
had contacted her and told her that Mr. Bowers had “information regarding admissions that
were made by [Defendant] to him.” General Housel also told defense counsel that she had
interviewed Mr. Bowers along with Detective Windsor, and that the State had initially
elected not to use Mr. Bowers’ testimony at Defendant’s trial because Mr. Bowers had been
accused of raping another inmate. However, General Housel also told defense counsel on
February 2, 2009, that Mr. Bowers had since “been cleared of all wrongdoing concerning
[the rape allegation],” and that the State intended to have Mr. Bowers brought to court,
although she “had no clue whether or not he was going to testify for [the State] or not.”
General Housel testified, however, that in light of the strength of the State’s case against
Defendant, she did not believe she needed to call Mr. Bowers as a witness. General Housel
invited defense counsel to “feel free to come by, look at all the file, and the letter [written
to General Housel by Mr. Bowers], and all the information regarding the rape.” General
Housel recalled that defense counsel “came over to [her] office one day and [she] gave him
the box with all the information in it.” She testified that she showed defense counsel the
letter from Mr. Bowers.

        General Housel testified that she met with defense counsel again on February 6, 2009,
and she “brought the entire file for [defense counsel] to look through. [She] opened it,
showed him everything” and gave defense counsel the opportunity to make copies of the
file, which included the letter from Mr. Bowers and information regarding the rape
allegation and investigation. General Housel testified she was “one hundred percent positive
that [she] went into great detail with [defense counsel], all of the allegations that were made
and the letter [Mr. Bowers] sent [her].”

        General House testified that she believed that Mr. Bowers “was going to get
consideration for his testimony,” but that she did not know what relief, if any, he received
in federal court. She testified that she did not tell defense counsel that Mr. Bowers was
eligible for a sentence reduction in exchange for his testimony “because [she didn’t] know
that that’s true.” She told defense counsel that all she could do for Mr. Bowers was “put in
a good word” for him to Assistant United States Attorney Blanche Cook, who was assigned
to Mr. Bowers’ case. General Housel acknowledged that she sent an email to Ms. Cook
following Defendant’s trial, advising Ms. Cook that Mr. Bowers “did a fabulous job” and
General Housel wrote, “I know I can’t help Mr. Bowers but if I could, I would certainly give
him any consideration and break I could. He provided crucial testimony.”


                                             -7-
       General Housel testified that she met with Mr. Bowers on November 30, 2007.
Another Assistant District Attorney, Katie Miller, accompanied her to that meeting to
discuss a case in which Mr. Bowers offered some information. Ms. Housel did not know
of any other cases in which Mr. Bowers had provided assistance to the prosecution. Ms.
Housel testified that Mr. Bowers “was not a possible witness until [she] found out that he
had been cleared of the rape allegation.”

        Attorney Jack Seaman testified that he represented Mr. Bowers in federal court at a
hearing on a “Rule 35" motion to reduce Mr. Bowers’ sentence in 2008, prior to Mr. Bowers
having testified at Defendant’s trial. Mr. Seaman explained that a Rule 35 motion is filed
by the government in order to seek a reduction in a defendant’s sentence based on assistance
he provided to the government. In Mr. Bowers’ case, the motion was denied. Mr. Seaman
testified that he represented to the federal court that Mr. Bowers “provided information and
assistance regarding at least five people that got convicted” and in one case in which the
defendant pled guilty, and that Mr. Bowers “provided assistance in the prosecution of a
couple of people but he [was] not called as a trial witness.” At the time of Mr. Bowers’
resentencing hearing, Mr. Seaman did not believe that Mr. Bowers would be called as a
witness in Defendant’s case “because of accusations he was involved in a gang rape.”

        On cross-examination, Mr. Seaman testified that he contacted General Housel
“[m]ultiple times” to offer Mr. Bowers’ assistance in Defendant’s case, and Ms. Housel
advised that the State was not interested in Mr. Bowers’ testimony “because the case was so
strong.” Mr. Seaman recalled a conversation with General Housel after Mr. Bowers was
accused of rape in which General Housel advised Mr. Seaman that she was “absolutely” not
going to call Mr. Bowers to testify. Mr. Seaman acknowledged that General Housel
contacted him in January, 2009, to inquire about the rape allegation, and Mr. Seaman
informed her that the rape allegation was false. General Housel then asked Mr. Seaman to
find out whether Mr. Bowers would still testify, and Mr. Seaman was doubtful that Mr.
Bowers would testify because he had already had his resentencing hearing. Mr. Seaman
testified that Mr. Bowers did not benefit from his testimony in Defendant’s case. Mr.
Seaman also testified that he did not inform General Housel about other cases in which Mr.
Bowers provided assistance.

        Attorney Edward Gross, Defendant’s trial counsel, testified that he became aware of
Anthony Bowers on January 30, 2009, when he received a fax from General Housel that
listed four additional potential State’s witnesses. Mr. Gross testified that in a “subsequent
conversation,” General Housel disclosed that Mr. Bowers’ testimony was regarding a
“jailhouse confession” and that there had been “a rape case against Bowers but he was
exonerated on that.” General Housel stated that she was unsure whether Mr. Bowers would
be called to testify. Mr. Gross testified that if he had more time, he “would have done

                                            -8-
everything [he] could to have tried to follow up on this.” Mr. Gross acknowledged that
General Housel had “been very open and very forthcoming, as she always is in every case”
and that she had offered for Mr. Gross to copy her file which was “probably eight to nine
inches thick.” He testified that General Housel told him that her file was “basically the same
as [his],” and Mr. Gross did not look through the file, although he did not think that General
Housel “would have objected had [he] gone through it line by line, sheet by sheet.”

       Mr. Gross testified that he was not made aware of the letter from Mr. Bowers to
General Housel; however, on cross-examination, he acknowledged that General Housel told
him that she had received a letter from Mr. Bowers and that he remembered General Housel
“paraphrasing the contents of the letter.” Mr. Gross testified, “General Housel and I had
spoken pretty regularly about Bowers, and – even to the fact that she didn’t know whether
he would testify[.]” Mr. Gross testified that he listened to the audiotape of General Housel’s
interview with Mr. Bowers on the morning before Mr. Bowers testified. Mr. Gross was
aware of the allegations against Mr. Bowers and that “he had been cleared.” However, Mr.
Gross was “not aware, or made aware, of the factual basis” for the allegation, and had he
known, he would have cross-examined Mr. Bowers about it. Mr. Gross testified, “I would
have used anything I could have to have shown any possible motive on his behalf other than
the goodness of his heart.”

       Mr. Gross was not aware that Mr. Bowers had provided assistance in any
prosecutions other than the one in which Assistant District Attorney Katie Miller also met
with Mr. Bowers with General Housel present. Mr. Gross testified that he “distinctly
remembered” General Housel telling him that “there was nothing that [she] could do to help
[Mr. Bowers].” Mr. Gross testified, “General, in my opinion you told me – you disclosed
everything that you knew.” Mr. Gross testified that he believed that “the most damning
testimony” was that of the medical examiner and the firearms expert. He testified, “I would
say these two coupled together were the things that we just weren’t able to overcome.”

Analysis

I.     Alleged Brady/Giglio violations

        Defendant asserts that the prosecution violated his due process right to a fair trial by
failing to disclose significant impeachment evidence regarding the State’s witness Anthony
Bowers. Defendant contends that the State should have produced information related to Mr.
Bowers’ credibility, specifically, information that he had provided favorable testimony in
other cases and information regarding his involvement in an alleged prison rape. Defendant
also alleges that the State did not disclose that Anthony Bowers would testify against
Defendant until “the very eve of trial.” The State responds that Defendant has failed to

                                              -9-
establish that the State purposefully withheld information from Defendant, and the State
further asserts that even if the information alleged by Defendant to have been withheld was
provided, Defendant has failed to show that it would have affected the outcome of the trial.
We agree with the State.

       In Brady v. Maryland, the United States Supreme Court held that the prosecutor has
a duty to furnish exculpatory evidence to the defendant. 373 U.S. at 87. Exculpatory
evidence may pertain to the guilt or innocence of the accused and/or the punishment which
may be imposed if the accused is convicted of the crime. State v. Marshall, 845 S.W.2d 228
(Tenn. Crim. App. 1992). The Supreme Court in Brady reasoned that a fair trial and a just
result could not be obtained when, at the time of trial, the prosecution suppressed
information favorable to the accused. Brady, 373 U.S. at 87-88.

       Any “suppression by the prosecution of evidence favorable to an accused upon
request violates due process where the evidence is material either to guilt or to punishment,
irrespective of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87.
Information useful for impeaching a witness is considered favorable information that the
prosecutor may not withhold. Giglio v. U.S., 405 U.S. 150, 92 S. Ct. 763, 31 L. Ed. 2d 104
(1972). And, while Brady does not require the State to investigate for the defendant, it does
burden the prosecution with the responsibility of disclosing statements of witnesses
favorable to the defense. State v. Reynolds, 671 S.W.2d 854, 856 (Tenn. Crim. App. 1984).
The duty does not extend to information that the defense already possesses or is able to
obtain or to information not in the possession or control of the prosecution. Banks v. State,
556 S.W.2d 88, 90 (Tenn. Crim. App. 1977).

      Before this court may find a due process violation under Brady, the following
elements must be established:

        1.     The defendant must have requested the information (unless the
               evidence is obviously exculpatory, in which case the State is bound
               to release the information, whether requested or not);

        2.     The State must have suppressed the information;

        3.     The information must have been favorable to the accused; and

        4.     The information must have been material.

State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995). The burden of proving a Brady violation
rests with the defendant, and the violation must be proven by a preponderance of the

                                            -10-
evidence. Id. When determining the materiality of undisclosed information, a reviewing
court must establish whether “in [the] absence [of the information, the defendant] received
a fair trial, understood as a trial resulting in a verdict worthy of confidence.” Kyles v.
Whitley, 514 U.S. 419, 434, 115 S. Ct. 1555, 131 L. Ed. 2d 490 (1995). In other words,
evidence is considered material only if there is a reasonable probability that had the evidence
been disclosed to the defense, the results of the proceeding would have been different. Id.
at 433-34 (quoting U.S. v. Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3383 (1985).

      Furthermore, in situations where there was only a delayed disclosure of exculpatory
information, in contrast to a complete failure to disclose exculpatory information, Brady
does not apply, unless the delay itself causes prejudice. See State v. Caughron, 855 S.W.2d
526, 548 (Tenn. 1993).

        The prosecution notified Defendant of its intent to call Mr. Bowers as a “potential”
witness on January 29, 2009, eleven days prior to trial. On February 2, 2009, the
prosecution disclosed to defense counsel that: (1) Mr. Bowers’ attorney, Jack Seaman, had
notified the prosecution that Defendant made admissions to Mr. Bowers while the two men
were incarcerated together; (2) that the prosecutor had spoken to Mr. Bowers and initially
decided not to use him as a witness for the State because Mr. Bowers had been accused of
rape while incarcerated; (3) that Mr. Bowers “had been cleared of all wrongdoing” regarding
the rape allegation; and (4) that the prosecutor was still uncertain about whether or not Mr.
Bowers would testify at trial. Defendant asserts that these representations were “grossly
factually inaccurate and highly misleading.” On February 6, 2009, General Housel brought
her file to a meeting with defense counsel and gave defense counsel the opportunity to look
through and copy any or all of the file. On February 9, 2009, the first day of trial, defense
counsel orally moved the trial court to grant a continuance to allow defense counsel to
investigate Mr. Bowers. The trial court denied the request and allowed defense counsel to
question Mr. Bowers in a jury-out hearing on the second day of trial. During the jury-out
hearing, Mr. Bowers testified that the reason he came forward was because he remembered
“back when [he] was selling drugs. The same thing could have happened to [him] and [he]
was thinking about what [his] family would have went [sic] through.” Mr. Bowers testified
that he had not been promised anything by the State and that he had nothing to gain from
testifying against Defendant. He also testified about his prior convictions.

        Defendant contends that the State failed to disclose information contained in its file
that Mr. Bowers had been accused of participating in a brutal attack on a fellow inmate, Jon
Plew. Defense counsel testified at the motion for new trial hearing that had he known about
the allegations against Mr. Bowers, he would have attempted to impeach him and challenge
his representation that he came forward against Defendant out of concern for the victim’s
family. Defendant contends that the State also failed to disclose information contained in

                                             -11-
its file that Mr. Bowers hoped to gain favor at a resentencing hearing based on his
cooperation with the State pursuant to Federal Rule of Criminal Procedure 35(b). Defendant
introduced as an exhibit at the motion for new trial hearing transcripts from Mr. Bowers’
resentencing hearing, at which Mr. Bowers testified as to several instances in which he
provided assistance to the government in hopes of receiving a reduced sentence. At the
resentencing hearing in the U.S. District Court, the court found that Mr. Bowers was
undeserving of any relief.

        We conclude that Defendant has satisfied the first prong of the Brady inquiry. It is
undisputed that Defendant made a discovery request for any exculpatory evidence in the
State’s possession. Defendant also specifically requested the substance of any statement
made by Defendant to another person whom the State anticipated calling as a witness. It is
also clear that the evidence presented by Defendant at the hearing on his motion for new trial
would have been favorable to him at trial. Evidence that Mr. Bowers had offered testimony
in several prosecutions in exchange for consideration of a reduced sentence, as well as
evidence regarding Mr. Bowers’ involvement in the alleged beating of Mr. Plew in prison
could have been used by Mr. Gross to impeach Mr. Bowers.

        Regarding whether the State suppressed this information, the State asserts that
Defendant presented no evidence that the State purposefully withheld information regarding
Mr. Bowers. We agree. At the hearing on Defendant’s motion for new trial, General Housel
testified that it was “open file discovery” and she gave defense counsel “the opportunity to
look and copy and distribute anything that he wanted in the file.” She denied knowledge
that Mr. Bowers had testified favorably for the prosecution in other cases, except one in
which another Assistant District Attorney accompanied her to meet with Mr. Bowers, and
Mr. Gross testified that he had listened to that interview prior to Mr. Bowers’ testimony.
General Housel also denied that she promised any consideration to Mr. Bowers for his
testimony, explaining that the she did not believe there was anything she could do to assist
Mr. Bowers. In fact, Mr. Bowers did not receive any consideration by the State in exchange
for his testimony in this case other than “a good word” from General House. General
Housel also testified that if she had any additional exculpatory information regarding Mr.
Bowers, she would have provided it to defense counsel, and Mr. Gross testified that he
believed General Housel was forthcoming and disclosed all the information about Mr.
Bowers that the State had in its possession. Defendant has not shown that the prosecution
had any of the “undisclosed” information presented at the motion for new trial hearing in its
possession prior to trial. Therefore, Defendant has failed to establish the second prong of
Brady.

       In order to establish that the information was material, Defendant must show that
there is a reasonable probability that had the evidence been disclosed to the defense, the

                                            -12-
results of the proceeding would have been different. Kyles, 514 U.S. at 434. We conclude
that the evidence presented by Defendant at the motion for new trial hearing was not
material. General Housel testified that she did not intend to call Mr. Bowers as a witness
not only because of the accusations against him, but also because she did not perceive his
testimony to be necessary to prove the State’s case. She testified that the State’s case was
strong without Mr. Bowers’ testimony based on Defendant’s own statement to investigators,
which was inconsistent with the evidence introduced at trial. Mr. Gross also acknowledged
that the key prosecution witnesses were the medical examiner and firearms expert. We
agree. Defendant has failed to show that there is a reasonable probability that impeaching
Mr. Bowers with the information presented at the motion for new trial hearing would have
changed the outcome of his trial.

        Because all four Brady factors must be established in order to afford Defendant relief,
and we have concluded that Defendant has failed to establish two of the factors, Defendant
is not entitled to relief on this issue.

II.    Denial of continuance

       Defendant asserts that the trial court abused its discretion by denying Defendant a
continuance in order to further investigate Mr. Bowers. Defendant orally moved the trial
court for a continuance on the first day of trial. Defendant contends that the trial court did
not set forth any reasons for its denial of Defendant’s request for a continuance. The
following exchange was had regarding this issue:

        [Defense counsel]: . . . . , Mr. Bowers is incarcerated I think in
        Manchester, Kentucky. I have not had a chance to interview him or talk
        with him. [Defendant] has asked that I ask that this matter be reset so I
        would have a chance to talk with him.

        THE COURT:            This trial being reset?

        [Defense counsel]: This trial, yes, if Your Honor, please.

        THE COURT:            Well, that is not going to happen. All right.

        [Assistant District Attorney]:   And, Judge, [defense counsel] and I have
        spoken about this a number of times, and we are not sure whether Mr.
        Bowers will be transported today. The request has been made, the Writ
        Your Honor signed, and we anticipate that he will be here Wednesday
        morning.

                                             -13-
        What I spoke to [defense counsel] about is Tuesday night, before he gets
        here, I will give [defense counsel] a copy of the – we taped everything that
        was said between Mr. Bowers, myself and Detective Windsor and I would
        provide that to [defense counsel] so he hears everything that Mr. Bowers
        said prior to him getting here.

        I have been reluctant to give it to him before that because if he decides not
        to testify then, obviously, he is incarcerated and, you know, he might very
        well get down here and say he doesn’t want to testify. I don’t know what
        will happen when he gets here.

        THE COURT:           Well, additionally, if he does decide to testify, I will
        give [defense counsel] an opportunity to speak with him. I don’t know
        whether or not he will speak to [defense counsel] or not, but I will give him
        that opportunity. And I will also allow a jury-out to kind of hash out what
        is what on this matter.

       The State argues that Defendant has mischaracterized the trial court’s ruling as a
“foregone conclusion.” It is clear from the record that the trial court gave defense counsel
an opportunity to interview Mr. Bowers and cross-examine him in a jury-out hearing, which
defense counsel did. The State further asserts that Defendant has failed to establish
prejudice.

         The granting of a continuance rests within the sound discretion of the trial court.
State v. Odom, 137 S.W.3d 572, 589 (Tenn. 2004). We will reverse the denial of a
continuance only if the trial court abused its discretion and the defendant was prejudiced by
the denial. State v. Hines, 919 S.W.2d 573, 579 (Tenn. 1995). In order to show prejudice,
the defendant must demonstrate that a different result might reasonably have been reached
if the trial court had granted the continuance or that the denial of the continuance denied the
defendant a fair trial. Id. This Court has recognized that a continuance might be appropriate
in order to afford a defendant a “reasonable opportunity” to locate a witness. State v.
Morgan, 825 S.W.2d 113, 117 (Tenn. Crim. App. 1991). However, the burden rests with
the defendant to show that a continuance might have reasonably resulted in locating the
witness. Id.; see also Brown v. State, 489 S.W.2d 855, 857 (Tenn. Crim. App. 1972).

      In his brief on appeal, Defendant asserts that “the denial of a continuance deprived
him of a fair trial and caused an outcome that would not have occurred, otherwise.”
However, Defendant does not state how he was prejudiced or how the outcome of his trial
would have been different had the trial court granted a continuance. A mere allegation, not


                                             -14-
supported by the record, is insufficient to support the granting of a continuance. See State
v. Bennett, 798 S.W.2d 783, 788 (Tenn. Crim. App. 1990).

        Defendant contends that “it is quite probable that at least some of the abundant
impeachment evidence would have been discovered” had counsel had adequate time to
investigate Mr. Bowers. We have already determined that counsel was provided notice prior
to trial that Mr. Bowers was a potential witness for the State. Nothing prevented counsel
from investigating Mr. Bowers prior to trial. It is Defendant’s burden to show what
additional information would have been discovered had the continuance been granted.
Defendant has failed to show this. Defendant is not entitled to relief on this issue.

III.   Motion to suppress

       Defendant asserts that the trial court erred by denying his motion to suppress his
statement to detectives. Specifically, Defendant contends that detectives lacked probable
cause to interview Defendant because the information provided by Lakeisha Hooten was not
credible, and that he was subjected to the functional equivalent of a custodial interrogation
before he waived his Miranda rights, and therefore, his entire statement, including his post-
waiver statement, should have been suppressed.

        “[A] trial court’s findings of fact in a suppression hearing will be upheld unless the
evidence preponderates otherwise.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). We
review a trial court’s applications of law to the facts de novo, however. See State v. Walton,
41 S.W.3d 75, 81 (Tenn. 2001). The party prevailing at the suppression hearing is further
“entitled to the strongest legitimate view of the evidence adduced at the suppression hearing
as well as all reasonable and legitimate inferences that may be drawn from that evidence.”
Odom, 928 S.W.2d at 23.

       The Fifth Amendment to the United States Constitution, as applied to the states
through the Fourteenth Amendment, provides that “[n]o person . . . shall be compelled in
any criminal case to be a witness against himself.” In Miranda v. Arizona, 384 U.S. 436,
86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), the United States Supreme Court concluded that
in the context of “custodial interrogation” certain procedural safeguards are necessary to
safeguard this privilege against compulsory self-incrimination. Id. at 444, 86 S. Ct. 1602.
More specifically, the Court held that “the prosecution may not use statements, whether
exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless
it demonstrates the use of procedural safeguards effective to secure the privilege against
self-incrimination.” Id. Those safeguards include the now familiar Miranda warnings –
namely, that the suspect be informed “that he has the right to remain silent, that anything he
says can be used against him in a court of law, that he has the right to the presence of an

                                            -15-
attorney, and that if he cannot afford an attorney one will be appointed for him prior to any
questioning if he so desires.” Id. at 479, 86 S. Ct. 1602. If the police fail to provide these
warnings, any statement obtained as a result of custodial interrogation will not be admissible
at trial during the prosecution’s case-in-chief, even if the statement is otherwise voluntary.
The Miranda Court was concerned that the “interrogation environment” created by
interrogation and custody would “subjugate the individual to the will of his examiner” so
as to undermine the privilege against compulsory self-incrimination. Id. at 457–58, 86 S.
Ct. 1602. In Dickerson v. United States, the United States Supreme Court reaffirmed that
“Miranda and its progeny . . . govern the admissibility of statements made during custodial
interrogation in both state and federal courts.” 530 U.S. 428, 432, 120 S. Ct. 2326, 147 L.
Ed. 2d 405 (2000); see also State v. Walton, 41 S.W.3d 75, 82 (Tenn. 2001). Consequently,
if the defendant’s statement resulted from custodial interrogation, the statement must be
excluded from evidence because the police failed to provide the defendant Miranda
warnings. Oregon v. Elstad, 470 U.S. 298, 307, 105 S. Ct. 1285, 84 L. Ed. 2d 222 (1985);
Walton, 41 S.W.3d at 86.

        Miranda defined “custodial interrogation” as “questioning initiated by law
enforcement officers after a person has been taken into custody or otherwise deprived of his
freedom of action in any significant way.” Miranda, 384 U.S. at 444, 86 S. Ct. 1602.
Thereafter, the United States Supreme Court has explained that “interrogation” refers not
only to express questioning but also to any words, actions, or practices that the police should
know are reasonably likely to elicit incriminating information from a suspect. Rhode Island
v. Innis, 446 U.S. 291, 301, 100 S. Ct. 1682, 64 L. Ed. 2d 297 (1980); see also Walton, 41
S.W.3d at 85.

        The disputed issues in this appeal are: (1) whether Defendant was “in custody” during
the first seven minutes of the interview before he waived his Miranda rights; and (2)
whether the detectives’ words and conduct prior to the Miranda warnings were the
functional equivalent of an interrogation, rendering subsequent confession inadmissible. To
resolve this issue, we consider “whether, under the totality of the circumstances, a reasonable
person in the suspect’s position would consider himself or herself deprived of freedom of
movement to a degree associated with a formal arrest.” State v. Anderson, 937 S.W.2d 851,
855 (Tenn. 1996). This test is “objective from the viewpoint of the suspect, and the
unarticulated, subjective view of law enforcement officials that the individual being
questioned is or is not a suspect does not bear upon the question.” Id. Factors relevant to
this objective assessment include:

        the time and location of the interrogation; the duration and character of the
        questioning; the officer’s tone of voice and general demeanor; the suspect’s
        method of transportation to the place of questioning; the number of police

                                             -16-
        officers present; any limitation on movement or other form of restraint
        imposed on the suspect during the interrogation; any interactions between
        the officer and the suspect, including the words spoken by the officer to the
        suspect, and the suspect’s verbal or nonverbal responses; the extent to
        which the suspect is confronted with the law enforcement officer’s
        suspicions of guilt or evidence of guilt; and finally, the extent to which the
        suspect is made aware that he or she is free to refrain from answering
        questions or to end the interview at will.

Id.

       Defendant concedes that he voluntarily met with police. It is unclear from the record
how Defendant was transported to the interview. At the hearing on Defendant’s motion to
suppress, Detective Wiser could not recall whether Defendant transported himself or
whether he was transported in a patrol car; however, at trial, Detectives Wiser and Windsor
both testified that they believed that Defendant was transported to the interview in a police
car.

        The videotaped recording of Defendant’s interview on July 14, 2006, is the most
helpful piece of evidence regarding this issue. According to the counter on the video, at
14:38:20, or 2:38 p.m., Detective Windsor entered the interview room in which Detective
Wiser is seated across a table from Defendant. Both detectives sat across the table from
Defendant. Detective Windsor was closest to the door, which was across the table from
Defendant, and the door was closed during the interview. Defendant was not handcuffed
or restrained. Defendant did not ask or attempt to leave the room. Detective Windsor is
clearly armed with a holstered handgun. The detectives spoke to Defendant in a casual and
conversational tone. Detective Windsor acknowledged that Defendant was “nervous” and
suggested that Defendant “relax.” Detective Wiser then acknowledged that withholding
information is “a heavy burden” and encouraged Defendant to tell the truth. Detective Wiser
stated that they knew what happened but that they needed to know “the particulars.”
Detective Windsor stated that they knew that the victim owned a gun. Detectives then
explained to Defendant that they believed that his co-defendant lied to them in order to
protect Defendant but that she had finally admitted to them what had happened. The
detectives stated that they knew that Defendant had gone to the victim’s apartment to buy
“a small amount of dope,” and Detective Windsor speculated that the victim was armed and
Defendant felt threatened. Detective Windsor also stated that unless Defendant explained
otherwise, they would have to assume that this was “a cold-blooded killing.” At 14:45:35,
Detective Wiser told Defendant that he would read Defendant his rights before they took
Defendant’s statement, and Defendant nodded affirmatively. Detective Wiser then read
Defendant’s Miranda rights and Defendant signed a waiver form. Thereafter, Defendant

                                            -17-
told the detectives that he shot the victim in self-defense during a struggle, and Defendant
acted out his version of the events. Defendant admitted to having taken the victim’s gun,
cell phone, and PlayStation.

        Defendant analogizes the facts of this case to those in State v. Dailey, 273 S.W.3d 94
(Tenn. 2009), in which the Tennessee Supreme Court determined, based on the totality of
the circumstances, that the interrogation of the defendant Dailey was custodial. In its order
denying Defendant’s motion to suppress, the trial court distinguished the facts in this case
from those in Dailey and found:

        This case is different from Dailey. The defendant was not asked questions
        prior to being read his Miranda rights. For approximately 7 minutes, the
        detectives in a casual conversational tone spoke with defendant Pollard
        about their discussions with the [co-defendant]. During this approximate
        7 minutes timeframe, the detectives did the talking and did not ask
        defendant Pollard any questions. There was a continual flow of
        conversation and then the detectives informed the defendant of his
        Miranda rights before any questions were asked. The defendant
        affirmatively waived his Miranda rights. Furthermore, this interview was
        one continuous interview not two separate interrogations.

        Defendant also cites State v. Northern, 262 S.W.3d 741, 750 (Tenn. 2008), in which
our supreme court held that “[t]he functional equivalent of express questioning refers to ‘any
words or actions on the part of the police (other than those normally attendant to arrest and
custody) that the police should know are reasonably likely to elicit an incriminating response
from the suspect.’” First, we agree with Defendant that the detectives statements and actions
were intended to elicit an incriminating response from him. Therefore, unlike the trial court,
we conclude that the entire interview, including the pre-Miranda portion was an
interrogation, even though detectives did not ask specific questions of Defendant before
giving the Miranda warning. However, as discussed below, we conclude under the totality
of the circumstances in this particular case that Defendant was not in “custody” at anytime
prior to the Miranda warning being given.

       Defendant is also correct that the facts in Dailey are very similar to the facts of this
case; however, there are some notable differences. In Dailey, “[t]he character of the
questioning was accusatory and demanding[.]” In this case, the detectives were not
accusatory or demanding and their demeanor was not threatening, although their statements
to Defendant were “aimed at convincing the Defendant that the police already had sufficient
evidence to convict him of murdering the victim and that he had to give them an
explanation.” See Dailey, 273 S.W.3d at 103. The most notable difference between Dailey

                                             -18-
and this case is that Dailey did not waive his Miranda rights until after he had confessed to
killing the victim.

       In fact, in all of the cases relied upon by Defendant, law enforcement gave Miranda
warnings after the defendants had already confessed. Defendant urges this Court to employ
the analysis set forth in Missouri v. Siebert, 542 U.S. 600, 124 S. Ct. 2601 (2004), in which
a divided Supreme Court addressed the two-step interrogation process in which police
question first and warn later. The plurality opinion set forth several factors used to
determine whether the “late Miranda warnings are effective.” This same analysis was
employed by the Tennessee Supreme Court in Dailey and Northern. However, we need not
apply this analysis because, as noted below, unlike in these cases, Defendant did not make
any pre-warning statements to detectives.

       Defendant asserts that “the lengthy pre-Miranda interrogation, in which he made
multiple admissions, violated his right against self-incrimination and the post-Miranda
statement is the fruit of that poisonous earlier interview (and of the illegal seizure).” We
disagree. Defendant contends that he made several pre-Miranda admissions during the
“lengthy” seven-minute pre-Miranda interview. Specifically, Defendant asserts that he
agreed with the detectives’ statements that he was present in the victim’s house, that he had
a gun, that he didn’t know the victim very well, and that the victim felt threatened by
Defendant. Defendant does not cite where in the record these admissions are found, but we
have to assume that he is referring to the videotaped interview, which actually shows that
Defendant did not make any verbal statements to detectives before his Miranda warnings.
Although it is difficult to discern from the downward angle of the video, Defendant may
have nodded his head in response to some of the detectives’ statements, but we do not
interpret a slight nod of Defendant’s head to mean that he agreed with the detectives’
statements, and we certainly do not interpret it as an affirmative admission.

        The first seven minutes of the interview consists of the detectives talking to
Defendant in a non-threatening manner and Defendant having little or no response. As the
trial court found in its order denying Defendant’s motion to suppress, the detectives did not
question Defendant prior to giving Miranda warnings. Further, Defendant did not speak
about the incident until after he waived his Miranda rights. Defendant’s entire confession,
in which he reenacted a struggle between himself and the victim, was made after he waived
his Miranda rights. We do not believe the detectives in this case used questionable tactics
to coerce an involuntary statement from Defendant. As both detectives testified, they
attempted to make Defendant feel comfortable and at ease in the hopes of obtaining his
confession. Detective Windsor acknowledged that some of his statements to Defendant
were deceptive, but they were intended to elicit a response from Defendant. We have


                                            -19-
already determined that the pre-warning portion of the interview was an interrogation.
However, Defendant made no incriminating response prior to the Miranda warnings.

        We also conclude that Defendant was not in custody during the pre-Miranda portion
of the interview. Defendant voluntarily met with detectives; Defendant was not restrained
during the interview; Defendant never requested to leave the interview; and detectives were
not accusatory or demanding in their tone or demeanor. In fact, after Defendant confessed
to shooting the victim, detectives gave Defendant a can of soda and left the room.
Defendant drank the soda and then excused himself to the restroom, apparently unescorted.
Again, however, we note that Defendant made no incriminating response prior to waiving
his Miranda rights. In sum, because Defendant’s entire confession was made after he
voluntarily waived his Miranda rights, we conclude that the trial court did not err in denying
his motion to suppress his statement.

        Finally, we address Defendant’s claim that detectives lacked probable cause to place
Defendant in custody. Defendant asserts that information provided by a co-defendant must
meet the standard set forth in State v. Jacumin, 778 S.W.2d 430 (Tenn. 1989), in which the
Tennessee Supreme Court held that a determination of probable cause to issue a search
warrant based on information provided by a criminal informant must satisfy a two-prong
analysis: (1) there must be a basis for the informant’s knowledge, and (2) the informant’s
credibility must be established. Id. at 432-36; see also State v. Tays, 836 S.W.2d 596, 600
(Tenn. Crim. App. 1992) (applying the same two-prong analysis to the determination of
probable cause for an arrest as opposed to a search warrant). Defendant concedes that, as
a co-defendant, Ms. Hooten’s “basis of knowledge” was established; Defendant asserts,
however, that Ms. Hooten’s “credibility and veracity were utterly lacking.” In his argument,
Defendant ignores the uncontroverted evidence that Defendant voluntarily agreed to be
interviewed. We need not address whether the information provided by Ms. Hooten was
reliable because we have already determined that Defendant was not in custody during the
interview. There is nothing in the record to suggest that detectives detained Defendant
without probable cause in order to extract his confession. Detectives Defendant is not
entitled to relief on this issue.

IV.    Opinion testimony on self-defense

       Defendant asserts that the trial court erred by allowing Detective Michael Windsor
to testify that he did not believe that Defendant killed the victim in self-defense.
Specifically, Defendant argues that: 1) Detective Windsor should not have been permitted
to give a lay opinion and that his opinion testimony invaded the province of the jury as it
was regarding the ultimate issue for the jury to decide; 2) Detective Windsor’s opinion was
actually an expert opinion, but Detective Windsor was not qualified as an expert; and 3)

                                            -20-
Detective Windsor’s opinion was based, in part, on facts outside the record. The State
responds that: (1) Defendant has waived this issue by not making a contemporaneous
objection at trial; (2) and even if the issue is not waived, Detective Windsor’s testimony was
based on his own observations and the trial court properly instructed the jury regarding the
testimony.

       Detective Windsor testified at trial that while interviewing Defendant, he suggested
that Defendant might have killed the victim in self-defense in order “[t]o give [Defendant]
an out to, basically make him feel like he had a reason to tell me why he did what he did.”
He further explained that Defendant “needed a reason to have his actions minimized and that
is what we attempted to do.” Without objection, Detective Windsor also testified that there
was nothing at the crime scene that made him think that Defendant had acted in self-defense.
Detective Windsor then testified that he did not believe Defendant killed the victim in self-
defense. Defense counsel objected on the basis that the question called for testimony
regarding the ultimate issue in the case, which was for the jury to determine. The trial court
allowed Detective Windsor to testify but instructed the jury as follows:

        All right. Ladies and Gentlemen, the question was asked of the detective
        to, basically, state an opinion. He can give a lay opinion based upon his
        investigation. Again, it is not an expert opinion, it is a lay opinion, and the
        ultimate issue is determined by the jury itself and not by him. You can
        answer the question. All right.

        Detective Windsor then testified that “[b]ased on [his] prior investigation and talks
with Ms. Lakeisha Hooten, and by observing the evidence at the crime scene, and by
[Defendant’s] statements,” he did not believe Defendant acted in self-defense. Detective
Windsor testified that he “did not feel that the injuries sustained by the victim lined up with
[Defendant’s] account of the shooting.” Detective Windsor testified, “I believe he was a lot
closer [to the victim] and I believe you will hear testimony from [the] medical examiner that
would better explain that.”

       The State asserts that Defendant has waived this issue because Defendant did not
make a contemporaneous objection to the question asked by the State, “Was there anything
at the scene that made you think it was self-defense?” to which Detective Windsor
responded, “No.” See Tenn. R. App. P. 36(a) (providing that “[n]othing in this rule shall be
construed as requiring relief be granted to a party responsible for an error or who failed to
take whatever action was reasonably available to prevent or nullify the harmful effect of an
error.”). However, Defendant clearly objected to Detective Windsor’s opinion testimony
regarding self-defense. Therefore, we will consider the issue on the merits.


                                             -21-
       Opinion testimony is not objectionable merely because it embraces an ultimate issue
before the jury. Tenn. R. Evid. 704. However, opinion testimony by lay witnesses must
meet the requirements of Tennessee Rule of Evidence 701, which provides:

         (a) Generally. – If a witness is not testifying as an expert, the witness’s
         testimony in the form of opinions or inferences is limited to those opinions
         or inferences which are
                (1) rationally based on the perception of the witness and
                (2) helpful to a clear understanding of the witness’s testimony or the
         determination of a fact in issue.

Tenn. R. Evid. 701(a). Rule 701 requires that both (a)(1) and (a)(2) be satisfied.

        In State v. Dolwin Deon Cormia, No. E1999-01504-CCA-R2-CD, 2000 WL 343793
(Tenn. Crim. App. at Knoxville, filed April 4, 2000), perm. app. denied (Tenn. Nov. 6,
2000), a panel of this Court held that the trial court did not abuse its discretion when it
allowed an eyewitness to testify that in her opinion, the defendant did not shoot the victim
in self-defense. In that case,

         [t]he eyewitness, who was in traffic behind the victim’s rental car during
         the incident that led to the victim’s death, testified in great detail about her
         observations. She observed the driver and the back-seat passenger jump on
         the front-seat passenger “kind of all at once” and out of nowhere. At first,
         she thought they were “horsing around,” but then she saw two or three guns
         and the defendant angling his gun down over the victim. She saw what she
         presumed was a gun being fired, a gun flying out the window, and the
         back-seat passenger “casually” getting out of the car and retrieving the gun.

Id. at *5.

       Over the defendant’s objection, the witness was allowed to testify that based on what
she saw, she did not think that the defendant fired the gun in self-defense. She testified,
“[t]hey were attacking him from what I saw.” Id. at *6. This Court concluded that

         the context in which the phrase self-defense was used in the questioning of
         the independent eyewitness is not necessarily coextensive with the legal
         definition of self-defense. . . . The opinion testimony of the independent
         eyewitness concerned whether the defendant was an aggressor in the
         situation or whether he was acting defensively, rather than whether his
         actions met all the elements of a complete defense to the prosecution. . . .

                                              -22-
        As such, the opinion rendered by the witness may fairly be characterized
        as not embracing the so-called “ultimate issue.”

Id. at *7 (citations omitted).

        This case is distinguishable from Cormia. In that case, the witness was an actual
eyewitness to the crime. In this case, Detective Windsor’s opinion testimony was based not
on his own observations, but rather on the observations of another expert witness, the
medical examiner. Rather than being “rationally based on [his] perception,” Detective
Windsor’s testimony, that Defendant was closer to the victim than Defendant claimed, was
instead “rationally based on the perception” of the medical examiner that there was soot and
stippling on the victim’s temple, indicating that he was shot at close range. See Tenn. R.
Evid. 701(a)(1). Therefore, Detective Windsor’s testimony regarding self-defense should
not have been admitted.

       Nevertheless, we conclude that the error in allowing Detective Windsor’s opinion
testimony regarding self-defense was harmless. The observations upon which Detective
Windsor based his opinion were properly admitted through the testimony of the medical
expert and other witnesses. Further, the trial court instructed the jury to draw its own
conclusions regarding the issue of self-defense. Therefore, Defendant is not entitled to relief
on this issue.

V.     Non-expert testimony about blood spatter

         Defendant asserts that the trial court erred by allowing Officer William Kirby to
testify that, based on the blood spatter on the wall behind the victim’s head, the victim was
shot while lying on the floor. Defendant concedes that he did not object to this testimony
at trial, and has therefore waived plenary review of the issue, but Defendant asserts that it
was plain error for the trial court to allow the testimony.

       Typically, a party’s failure to make a contemporaneous objection to trial testimony
will result in a waiver of the issue on appeal. Tenn. R. App. P. 36(a); State v. Thompson,
36 S.W.3d 102, 108 (Tenn. Crim. App. 2000). However, Tennessee Rule of Appellate
Procedure 36(b) provides that “[w]hen necessary to do substantial justice, an appellate court
may consider an error that has affected the substantial rights of a party at any time, . . . .”
Tenn. R. App. P. 36(b).

       In conducting a plain error review, a court will reverse for plain error only if:

        (a) The record . . . clearly establish[es] what occurred in the trial court;

                                             -23-
        (b) a clear and unequivocal rule of law [has] been breached;

        (c) a substantial right of the accused [has] been adversely affected;

        (d) the accused did not waive the issue for tactical reasons; and

        (e) consideration of the error is “necessary to do substantial justice.”

State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000); see also State v. Adkisson, 899 S.W.2d
626, 641-42 (Tenn. Crim. App. 1994). It is the defendant’s burden to show that the trial
court committed plain error and that the error “was of sufficient magnitude that it probably
changed the outcome of the trial.” State v. Hester, 324 S.W.3d 1, 56 (Tenn. 2010) (citing
State v. Bledsoe, 226 S.W.3d 349, 354-55 (Tenn. 2007)). Moreover, a court need not
consider all five factors when it is clear from the record that at least one of them cannot be
satisfied. State v. Hatcher, 310 S.W.3d 788, 808 (Tenn. 2010).

        We agree with Defendant’s assertion that Officer Kirby’s testimony regarding the
blood spatter should have been offered as expert testimony because his opinion was
predicated upon specialized knowledge that is unfamiliar to most lay persons. See State v.
Melson, 638 S.W.2d 342 (Tenn. 1982) (recognizing “blood stain analysis” and the analysis
of blood spatters as a field of expertise). However, we disagree with Defendant’s assertion
that “[i]t is clear that a non-expert witness testified as to blood spatter.” Because Defendant
did not object to the testimony, Officer Kirby was not qualified by the trial court as an
expert. Officer Kirby testified that he had been a police officer for “[a]lmost 23 years” and
all but ten years were spent in the Police Identification Crime Scene Section. He also
testified in detail about what blood spatter is and what about a crime scene blood spatter
indicates. Officer Kirby might not have been an expert in blood spatter; however, because
Defendant did not object, there is not a sufficient basis to make that conclusion. Adkisson
factors (b), (c), and (e) do not apply. Defendant has failed to carry his burden of establishing
all five Adkisson factors. Defendant is not entitled to relief.

VI.    Cumulative error

       Defendant asserts that the cumulative error doctrine requires reversal of his
convictions. Defendant contends that even if none of the errors individually are determined
to be prejudicial, their cumulative effect mandates a new trial. However, since we have
determined that the trial court erred in only one of the issues raised on appeal, and that error
was harmless, there is no cumulative error for us to consider. See State v. Mickens, 123
S.W.3d 355, 397 (Tenn. Crim. App. 2003).


                                             -24-
VII.   Consecutive sentencing

       Defendant contends that the trial court erred by imposing consecutive sentences.
Specifically, Appellant argues that the trial court did not make the requisite specific findings
under State v. Wilkerson, 905 S.W.2d 933, 938 (Tenn. 1995), that would allow consecutive
sentencing as a dangerous offender.

        “When reviewing sentencing issues . . . , the appellate court shall conduct a de novo
review on the record of such issues. Such review shall be conducted with a presumption that
the determinations made by the court from which the appeal is taken are correct.” Tenn.
Code Ann. § 40–35–401(d). “However, the presumption of correctness which accompanies
the trial court’s action is conditioned upon the affirmative showing in the record that the trial
court considered the sentencing principles and all relevant facts and circumstances.” State
v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). In conducting our review, we must consider
the defendant’s potential for rehabilitation, the trial and sentencing hearing evidence, the
pre-sentence report, the sentencing principles, sentencing alternative arguments, the nature
and character of the offense, the enhancing and mitigating factors, and the defendant’s
statements. Tenn. Code Ann. §§ 40-35-103(5), -210(b); Ashby, 823 S.W.2d at 169. The
defendant bears “the burden of showing that the sentence is improper.” Ashby, 823 S.W.2d
at 169.

       It is within the sound discretion of the trial court whether or not an offender should
be sentenced consecutively or concurrently. State v. James, 688 S.W.2d 463, 465 (Tenn.
Crim. App. 1984). A court may order multiple sentences to run consecutively if it finds, by
a preponderance of the evidence, that at least one of the following seven factors exists:

        (1) The defendant is a professional criminal who has knowingly devoted
        such defendant’s life to criminal acts as a major source of livelihood;

        (2) The defendant is an offender whose record of criminal activity is
        extensive;

        (3) The defendant is a dangerous mentally abnormal person so declared by
        a competent psychiatrist who concludes as a result of an investigation prior
        to sentencing that the defendant’s criminal conduct has been characterized
        by a pattern of repetitive or compulsive behavior with heedless indifference
        to consequences;




                                              -25-
        (4) The defendant is a dangerous offender whose behavior indicates little
        or no regard for human life, and no hesitation about committing a crime in
        which the risk to human life is high;

        (5) The defendant is convicted of two (2) or more statutory offenses
        involving sexual abuse of a minor with consideration of the aggravating
        circumstances arising from the relationship between the defendant and
        victim or victims, the time span of the defendant’s undetected sexual
        activity, the nature and scope of the sexual acts and the extent of the
        residual, physical and mental damage to the victim or victims;

        (6) The defendant is sentenced for an offense committed while on
        probation; or

        (7) The defendant is sentenced for criminal contempt.

Tenn. Code Ann. § 40-35-115(b)(1)-(7). In addition to these criteria, consecutive sentencing
is subject to the general sentencing principle that the length of a sentence should be “justly
deserved in relation to the seriousness of the offense” and “no greater than that deserved for
the offense committed.” Tenn. Code Ann. § 40-35-102(1), 103(2); see also State v. Imfeld,
70 S.W.3d 698, 708 (Tenn. 2002).

       At the conclusion of the sentencing hearing, the trial court found that consecutive
sentencing was proper based on consecutive sentencing factor (4), and it explained its
reasoning as follows:

               The Court has to look to [T.C.A. § 40-35-115] with regard to
        multiple convictions, and make a determination as to whether any of these
        factors apply.

                The Court believes that factor number four does apply, that the
        Defendant is a dangerous offender, whose behavior indicates little or no
        regard for human life, and no hesitation for committing a crime, in which
        risk to human life is high.

                Taking that into account, as well as what the victim’s mother
        testified to and what the Court has observed about the Defendant, that he
        has no remorse for the crimes that he committed, the Court believes that the
        especially-aggravated-robbery sentence should run consecutive to the life
        sentence.

                                            -26-
        As in this case, if a trial court rests its determination of consecutive sentencing on the
basis of a defendant’s status as a “dangerous offender,” the court must make two additional
conclusions of law, as required by State v. Wilkerson, 905 S.W.2d at 938. State v. Imfeld,
70 S.W.3d 698, 708 (Tenn. 2002). First, the trial court must make conclusions of law that
an extended sentence is necessary to protect the public from further criminal conduct by the
defendant, and, second, that consecutive sentencing is reasonably related to the severity of
the offenses. Wilkerson, 905 S.W.2d at 939. Moreover, trial courts must make specific
findings of fact which support the Wilkerson conclusions of law before imposing
consecutive sentences. State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999). In the instant case,
there is no evidence in the record that the trial court even considered the Wilkerson factors
before ordering consecutive sentencing. We therefore reverse the judgments solely as to
consecutive sentencing and remand to the trial court for a new hearing on whether the
sentences should be served consecutively or concurrently. If the trial court determines that
the sentences should be served consecutively based upon the “dangerous offender”
classification, then the trial court shall specify the facts in this case which the trial court
relies upon to establish the Wilkerson factors.

                                       CONCLUSION

      For the foregoing reasons, we affirm Defendant’s convictions and the length of the
sentences, but remand to the trial court for a new sentencing hearing as to whether the
sentences should be served consecutively or concurrently.


                                                     _________________________________
                                                     THOMAS T. WOODALL, JUDGE




                                              -27-